Cite as 2017 Ark. 244


                   SUPREME COURT OF ARKANSAS.
                                       No.   CR-17-181


                                                 Opinion Delivered September   14, 2017
JESSIE E. HILL
                              PETITIONER
V.
                              PRO SE PETITION AND AMENDED
EDWIN A. KEATON, CIRCUIT      PETITION FOR WRIT OF
JUDGE                         MANDAMUS; PRO SE MOTION TO
                   RESPONDENT FILE UNCERTIFIED DOCUMENTS
                                                 [OUACHITA COUNTY CIRCUIT
                                                 COURT, NO. 52CR-95-156]


                                                 PETITIONS GRANTED IN PART AND
                                                 DENIED IN PART; MOTION DENIED.


                           RHONDA K. WOOD, Associate Justice

        Petitioner, Jessie E. Hill, filed a petition for writ of mandamus and an amended

 petition for mandamus seeking to compel Judge Edwin A. Keaton to rule on a pro se

 pleading and grant the relief requested therein. Hill filed the pleading for postconviction

 relief on December 29, 20161. Also pending in this mandamus proceeding is Hill’s motion

 to file uncertified documents. We grant Hill’s writ of mandamus to the extent it requires

 Judge Keaton rule on the outstanding pleading for postconviction relief but deny the request

 that we direct Judge Keaton how to rule on Hill’s claims. Hill’s motion to file uncertified




        1 We note that Hill’s pleading is included in the record, but does not appear in
 Contexte, our state court management software. Thus it appears the circuit clerk stamped
 the pleading as filed but did not make the corresponding entries in the system. We direct
 the circuit clerk of Quachita County to ensure all pro se pleadings are properly entered into
 Contexte.
                                   Cite as 2017 Ark. 244

documents in connection with this mandamus proceeding is denied pursuant to Rule 6-1(a)

(2016) of the Arkansas Supreme Court which requires that certified documents be filed in

a mandamus action.

       Hill was convicted of first-degree murder pursuant to a judgment of conviction

entered in Ouachita County and was sentenced as a habitual offender to 720 months’

imprisonment to be served consecutively to a life sentence that had been imposed in a

separate case filed in Grant County. No appeal was taken from the Ouachita County

judgment, because Hill’s pro se motion to file a belated appeal was denied. Hill v. State,

CR-96-710 (Ark. Nov. 4, 1996) (unpublished per curiam).

       In December 2016, Hill filed a pleading below that sought three separate avenues for

postconviction relief that included the issuance of a writ of error coram nobis; a writ of

audita querela; and a writ of habeas corpus pursuant to Act 1780 of 2001, as amended by

Act 2250 of 2005 and codified at Arkansas Code Annotated sections 16-112-201 to -208

(Repl. 2016) (“Act 1780”). Hill contended that he is entitled to an evidentiary hearing on

all three claims for relief, which were primarily based on allegations that both investigators

and the prosecutor suppressed material exculpatory evidence in violation of Brady v.

Maryland, 373 U.S. 83 (1963). With respect to his Act 1780 claim, Hill contended that he

is entitled to additional forensic testing. Judge Keaton has not ruled on these claims.

       The purpose of a writ of mandamus is to enforce an established right or to enforce

the performance of a duty. State v. Vittitow, 358 Ark. 98, 103, 186 S.W.3d 237, 240 (2004).

A writ of mandamus is issued by this court only to compel an official or judge to take some

action. Id. A writ of mandamus will not lie to control or review matters of discretion and

                                               2
                                   Cite as 2017 Ark. 244

is used to enforce an established right. Parker v. Crow, 2010 Ark. 371, at 6, 368 S.W.3d
902, 907. Mandamus will compel a judge to act when he or she should act, but it will not

be used to tell a judge how to decide a judicial question. Branch v. Winfield, 80 Ark. 61, 95
S.W. 1007 (1906).

       Hill’s petition for writ of mandamus goes further than requesting that this court

require Judge Keaton to act on his pleading. Hill also requests this court compel Judge

Keaton to grant him relief and to schedule an evidentiary hearing. In his response to Hill’s

mandamus petition, Judge Keaton contends that Hill filed his postconviction petition in

December 2016, less than five months before Hill’s mandamus petitions were filed in this

court on May 18, 2017 and that this time frame is not unreasonable.

       We have held that a trial judge controls his or her docket and the disposition of

motions filed. Thompson v. Erwin, 310 Ark. 533, 534–35, 838 S.W.2d 353, 354. We have

also made clear that any other practice would destroy the independence of the trial bench,

which is one of the trademarks of the American judicial system. Id. On the other hand,

we have explained that the trial court’s control over a docket does not mean a motion or

case should be delayed beyond a time reasonably necessary to dispose of it. Id.

       In Thompson, we declined to issue the writ, but the petitioner did not have standing

to bring a mandamus action. Thompson, 310 Ark. at 535, 838 S.W.2d at 354. Furthermore,

we noted that the fact that we had declined to issue the writ should not be construed as

sanctioning such delays. Id. at 536–37, 838 S.W.2d at 355.




                                              3
                                     Cite as 2017 Ark. 244

       Here, Judge Keaton contends that he has not had enough time to consider and rule

on Hill’s lengthy petition but failed to indicate when a ruling would be forthcoming, and

he further failed to fully explain the status of his docket as it pertains to Hill’s petition.

       In view of the above, Hill’s request for a ruling on his claims for postconviction relief

is granted and his request to compel Judge Keaton to grant the relief sought in his pleading

is denied. The resolution of the issues raised in Hill’s pleading is entirely within the

discretion of the trial court and outside the purview of mandamus proceedings.

Furthermore, an evidentiary hearing is mandated under Act 1780 only if the circuit court

does not otherwise conclude that Hill is not entitled to relief. See Ark. Code Ann. § 16-

112-205(a). Again, whether an evidentiary hearing is warranted under Act 1780 is well

within Judge Keaton’s discretion.

       Accordingly, Judge Keaton is directed to issue an order disposing of the claims raised

in Hill’s pleading for postconviction relief filed in December 2016 within 120 days of the

date of this order.

       Petitions granted in part and denied in part; motion denied.




                                                 4